Name: Council Regulation (EEC) No 1962/87 of 2 July 1987 fixing the amounts of aid granted for seeds for the 1988/89 and 1989/90 marketing years
 Type: Regulation
 Subject Matter: agricultural policy;  means of agricultural production
 Date Published: nan

 No L 184 / 8 Official Journal of the European Communities 3 . 7 . 87 COUNCIL REGULATION (EEC) No 1962 / 87 of 2 July 1987 fixing the amounts of aid granted for seeds for the 1988 / 89 and 1989 /90 marketing years volume of production required in the Community and the possible outlets for that production and , on the other hand, the prices of the products on external markets ; Whereas Articles 106 and 300 of the Act of Accession stipulate that the aid for seeds is to be granted in Spain and Portugal in accordance with Articles 79 and 246 of the said Act ; Whereas the application of these criteria results in the fixing of the amount of the aids applicable for the 1988 / 89 and 1989 / 90 marketing years at the levels set out in the Annexes hereto , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to the Act of Accession of Spain and Portugal (*), and in particular Articles 89 ( 1 ) and 234 ( 2 ) thereof, Having regard to Council Regulation (EEC ) No 2358 / 71 of 26 October 1971 on the common organization of the market in seeds ( 2 ), as last amended by Regulation (EEC ) No 1355 / 86 ( 3 ), and in particular Article 3 ( 3 ) thereof, HAS ADOPTED THIS REGULATION : Article 1 Fot the 1988 / 89 and 1989 / 90 marketing years the amounts of the aid granted for seeds referred to in Article 3 of Regulation (EEC) No 2358 / 71 shall be as set out in the Annexes hereto . Having regard to the proposal from the Commission ( 4 ), Having regard to the opinion of the European Parliament ( 5 ), Having regard to the opinion of the Economic and Social Committee ( 6 ), Whereas the present situation on the Community market for seeds listed in the Annex to Regulation (EEC) No 2358 / 71 and which will be marketed during the 1988 / 89 and 1 989 / 90 marketing years and its foreseeable development do not ensure a fair income for producers ; whereas part of the production costs should therefore be offset by the granting of aid ; Whereas Article 3 ( 2 ) of Regulation (EEC ) No 2358 / 71 provides that the aid shall be fixed , taking into account , on the one hand , the need to ensure a balance between the Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 July 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN (&gt;) OJ No L 302 , 15 . 11 . 1985 , p. 23 . ( 2 ) OJ No L 246 , 5 . 11 . 1971 , p. 1 . ( 3 ) OJ No L 118 , 7 . 5 . 1986 , p. 1 . ( 4 ) OJ No C 89 , 3 . 4 . 1987 , p. 90 . ( 5 ) OJ No C 156 , 15 . 6 . 1987 . ( 6 ) OJ No C 150 , 9 . 6 . 1987 , p . 8 . 3 . 7 . 87 Official Journal of the European Communities No L 184 / 9 ANNEX I 1988 / 89 and 1989 / 90 marketing years Aid applicable in the Community as constituted on 31 December 1985 (ECU/100 kg) CCT heading No 10.01 A 10.06 A ex 12.01 A ex 12.03 C Description Amount of aid 1988 / 89 1989 / 90 1 . CERES Triticum spelta L. 12,1 12,1 Oryza sativa L. 16,1 16,1 2 . OLEAGINEAE Linum usitatissimum L. ( textile flax ) 23,8 23,8 Linum usitatissimum L. ( linseed ) 18,8 18,8 Cannabis sativa L. (monoica ) 17,2 17,2 3 . GRAMINEAE Agrostis canina L. 63,8 63,8 Agrostis gigantea Roth . 63,8 63,8 Agrostis stolonifera L. 63,8 63,8 Agrostis tenuis Sibth . 63,8 63,8 Arrhenatherum elatius (L. ) Beauv . ex. J. and C. Presl . 56,4 56,4 Dactylis glomerata L. 45,8 45,8 Festuca arundinacea Schreb . 49,5 49,5 Festuca ovina L. 36 36 Festuca pratensis Huds . 36 36 Festuca rubra L. 31 31 Lolium multiflorum Lam . 17,7 17 »7 Lolium perenne L. \  of high persistence , late or medium late 29,4 29,4  new varieties and others 21,8 21,8  of low persistence , medium late , medium early or early 16,1 16,1 Lolium x hybridum Hausskn . 17,7 17,7 Phleum Bertolonii (DC ) 42,9 42,9 Phleum pratense L. 70,2 70,2 Poa nemoralis L. 32,7 32,7 Poa pratensis L. 32,7 32,7 Poa trivialis L. 32,7 32,7 4 . LEGUMINOSAE li Hedysarum coronarium L. 30,7 30,7 Medicago lupulina L. 26,7 26,7 Medicago sativa L. ( ecotypes ) 17,8 17,8 Medicago sativa L. (varieties ) 29,4 29,4 Onobrichis viciifolia Scop . 16,8 16,8 Trifolium alexandrinum L. 38,5 38,5 Trifolium hybridum L. 38,6 38,6 Trifolium incarnatum L. 38,5 38,5 Trifolium pratense L. 42,5 42,5 Trifolium repens L. 59,5 59,5 Trifolium repens L. var . giganteum 59,5 59,5 Trifolium resupinatum L. 38,5 38,5 Vicia sativa L. 26,2 26,2 Vicia villosa Roth . 19,1 19,1 ex 12.03 C No L 184 / 10 Official Journal of the European Communities 3 . 7 . 87 ANNEX II 1988 / 89 and 1989 / 90 marketing years Aid applicable in Spain (ECU/100 kg) Amount of aid CCT heading No Description 1988 / 89 1988 / 89 1 . CERES Triticum spelta L. Oryza sativa L. 2 . OLEAGINEAE Linum usitatissimum L. ( textile flax ) Linum usitatissimum L. (linseed ) Cannabis sativa L. (monoica ) 10.01 A 10.06 A ex 12.01 A ex 12.03 C ex 12.03 C 5 16,1 9,7 7,7 7 26,7 26,7 26,7 26.7 56,4 45.8 20,1 14,7 36 12,6 17.7 29,4 21.8 16,1 17,7 17.9 70.2 13.3 32,7 13.3 30.7 10,9 17.8 29.4 16,8 38.5 15,7 15,7 42,5 59,5 59,5 15,7 26,2 19,1 6,8 16,1 13,2 10,5 9,6 36 36 36 36 56.4 45.8 27.5 20 36 17,2 17.7 29,4 21.8 16,1 17,7 24,2 70,2 18,2 32,7 18,2 30.7 14.9 17.8 29.4 16,8 38.5 21,4 21.4 42.5 59,5 59,5 21,4 26,2 19,1 3 . GRAMINEAE Agrostis canina L. Agrostis gigantea Roth . Agrostis stolonifera L. Agrostis tenuis Sibth . Arrhenatherum elatius ( L. ) Beauv . ex . J. and C. Presl . Dactylis glomerata L. Festuca arundinacea Schreb . Festuca ovina L. Festuca pratensis Huds . Festuca rubra L. Lolium multiflorum Lam . Lolium perenne L.  of high persistence , late or medium late  new varieties and others  of low persistence , medium late , medium early or early Lolium x hybridum Hausskn . Phleum Bertolonii (DC ) Phleum pratense L. Poa nemoralis L. Poa pratensis L. Poa trivialis L. 4 . LEGUM1NOSAE Hedysarum coronarium L. Medicago lupulina L. Medicago sativa L. (ecotypes ) Medicago sativa L. ( varieties ) Onobrichis viciifolia Scop . Trifolium alexandrinum L. Trifolium hybridum L. Trifolium incarnatum L. Trifolium pratense L. Trifolium repens L. Trifolium repens L. var . giganteum Trifolium resupinatum L. Vicia sativa L. Vicia villosa Roth . 3 . 7 . 87 Official Journal of the European Communities No L 184/ 11 ANNEX III 1988 / 89 and 1989 /90 marketing years Aid applicable in Portugal (ECU/100 kg) CCT heading No Description Amount of aid 1988 / 89 1989 / 90 1 . CERES 10.01 A Triticum spelta L. 5 6,8 10.06 A Oryza sativa L. 6,6 9 2 . OLEAGINEAE ex 12.01 A Linum usitatissimum L. ( textile flax ) 9,7 13,2 Linum usitatissimum L. ( linseed ) 7,7 10,5 Cannabis sativa L. (monoica ) 7 9,6 3 . GRAMINEAE ex 12.03 C Agrostis canina L. 26,7 36 Agrostis gigantea Roth . 26,7 36 Agrostis stolonifera L. 26,7 36 Agrostis tenuis Sibth . 26,7 36 Arrhenatherum elatius (L. ) Beauv . ex. J. and C. Presl . 23 31,4 Dactylis glomerata L. 18,7 25,5 Festuca arundinacea Schreb . 20,1 27,5 Festuca ovina L. 14,7 20 Festuca pratensis Huds . 14,7 20 Festuca rubra L. 12,6 17,2 Lolium multiflorum Lam . 7,2 9,8 Lolium perenne L. ||  of high persistence , late or medium late 12 16,4  new varieties and others 9,2 12,4  of low persistence , medium late , medium early or early 6,6 9 Lolium x hybridum Hausskn . 7,2 9,8 Phleum Bertolonii (DC ) 17,9 24,2 Phleum pratense L. 29,4 39,6 Poa nemoralis L. 13,3 18,2 Poa pratensis L. 13,3 18,2 Poa trivialis L. 13,3 18,2 4 . LEGUMINOSAE ex 12.03 C Hedysarum coronarium L. 12,5 17,1 Medicago lupulina L. 10,9 14,9 Medicago sativa L. (ecotypes ) 7,2 9,9 Medicago sativa L. (varieties ) 12 16,4 Onobrichis viciifolia Scop . 6,9 9,4 Trifolium alexandrinum L. 15,7 21,4 Trifolium hybridum L. 15,7 21,4 Trifolium incarnatum L. 15,7 21,4 Trifolium pratense L. 17,3 23,6 Trifolium repens L. 24,2 33 Trifolium repens L. var . giganteum 24,2 33 Trifolium resupinatum L. 15,7 21,4 Vicia sativa L. 10,7 14,6 Vicia villosa Roth . 7,8 10,6